Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Discipline of the respondent, Warren Allen Evans. The State Bar recommends that the Court accept Evans’ petition in which he requests a three-year suspension from the practice of law, running from October 31,1994. Evans admits violating Standards 22 (lawyer shall not withdraw from employment until he has taken reasonable steps to avoid foreseeable prejudice to the rights of his client); 44 (lawyer shall not wilfully abandon or disregard a legal matter entrusted to him); and 68 (lawyer shall not fail to respond to disciplinary authorities) of Bar Rule 4-102 (d). He also admits he established an attorney/client relationship with a client but failed to adequately communicate with her the status of her case, and failed to file a lawsuit on her behalf or return her documents to her. After *150the client sued Evans in South Carolina for legal malpractice and obtained a default judgment (which judgment subsequently was set aside in 1996), Evans failed to properly respond to disciplinary authorities in Georgia regarding the matter. In an unrelated disciplinary matter, this Court suspended Evans on October 31, 1994, for a period of nine months and so long thereafter as he failed to enroll in and attend continuing legal education programs totaling 12 ethics hours. See In the Matter of Evans, 264 Ga. 589 (449 SE2d 115) (1994). Evans has not practiced law since March 1994.
Decided June 1, 1999.
William P. Smith III, General Counsel State Bar, Elizabeth M. Williamson, Assistant General Counsel State Bar, for State Bar of Georgia.
Troutman Sanders, John M. Bowler, for Evans.
We have reviewed the record and agree with the State Bar that a three-year suspension is an appropriate sanction in this case, noting in mitigation that Evans had no dishonest or selfish motive; that he had emotional or personal problems and has obtained treatment for stress and depression; and that he showed remorse. We note in aggravation that Evans has had prior discipline imposed. Accordingly, Evans is hereby suspended for a period of three years from October 31, 1994.

Three-year suspension running from October 31, 1994.


All the Justices concur.